IN THE
                         TENTH COURT OF APPEALS



                                No. 10-20-00258-CV

         IN RE LDG001, LLC AND DJD LAND PARTNERS, LLC


                               Original Proceeding

                         From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C202000421



                          MEMORANDUM OPINION

      Relators’ Petition for Writ of Injunction, filed on October 2, 2020, is denied; and

Relators’ Emergency Motion for Stay is dismissed as moot.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Motion dismissed as moot
Opinion delivered and filed October 5, 2020
[OT06]